                              Case 1:21-mj-00335-GMH Document 6 Filed 03/26/21 Page 1 of 1


AO 442 (Rev. 11/11) Arrest Warrant



                                           UNITED STATES DISTRICT COURT
                                                                            for the

                                                                 District of Columbia

                        United States of America
                                    V.                                            )
                                                                                  ) Case: 1 :21-mj-00335
                    Anthony Robert Williams
                                                                                  ) Assigned To : Harvey, G. Michael
                                                                                  ) Assign. Date: 3/24/2021
                                                                                  ) Description: COMPLAINT W/ ARREST WARRANT
                                                                                  )
                               Defendant


                                                           ARREST WARRANT
To:         Any authorized law enforcement officer

            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)                                                    Anthony Robert Williams
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment                 0 Superseding Indictment              0 Information              0 Superseding Information             N    Complaint
0 Probation Violation Petition                 0 Supervised Release Violation Petition                   0 Violation Notice         O Order of the Court

This offense is briefly described as follows:

 18 U .S.C. § 1512( c )(2) - Obstruction of Official Proceedings ;
 40 U.S.C. §§ 5104(e)(2)(D) and (G) - Violent Entry and Disorderly Conduct on Capitol Grounds;
 18 U.S.C. §§ 1752(a)(l) and (2)- Knowingly Entering or Remaining in any Restricted Building or Grounds
 Without Lawful Authority.
                                                                                                                         Digitally signed by G. Michael
                                                                                                                         Harvey
                                                                                                                         Date: 2021.03.24 16:53:29
Date: ___,0'"""'3_,_,
                  /2,__,4.,_,,
                         _ /2=-0=-
                                21,___                                                                                   -04'00'
                                                                                                         Issuing officer's signature


City and state:                      Washington, D.C.                                       G. Michael Harvey, U.S. Magistrate Judge
                                                                                                           Printed name and title


                                                                           Return

            This warrant was received on (date)         "?>/ 1-...L l /2,0 7,.\       , and the person was arrested on (date)          31 z Cu ( ZO 1 I
at   (city and state)Oe...1ro ':i-1 tit\ kl. ~jCA.N"\

Date:       s/7<.o( 'Z-02-\
